Citation Nr: 1750334	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post traumatic amputation of the 4th digit on the left hand at the level of the proximal third of the middle phalanx for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  

The Veteran died on October [REDACTED], 2013, after filing the claim on appeal.  The appellant is the Veteran's surviving spouse and is recognized as the lawful substitute for this claim.  See VA 21-0847 dated March 6, 2014; VA Correspondence dated April 12, 2014; see also 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

On the September 2011 VA Form 9, the Veteran requested an increased rating concerning the amputation.  The Veteran requested a hearing and as the hearing was not scheduled, the Board remanded the issue in March 2016.  In March 2014, the Veteran's widow submitted a request to be considered the Veteran's substitute and this request was granted in April 2014.  In April 2016, the appellant submitted correspondence to the VA stating that she did not want a hearing and that she wanted the case submitted directly to the Board.  The appellant's statement constitutes a withdrawal of a request for a hearing.  38 C.F.R. § 20.704 (2017).  The appeal was forwarded to the Board accordingly.

As the appellant was afforded the opportunity for, and specifically declined, a hearing, the Board finds that the AOJ has substantially complied with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's status-post traumatic amputation of the 4th digit on the left hand at the level of the proximal third of the middle phalanx was manifested by pain, calluses, and amputation through the proximal one-third of the middle phalange; but not metacarpal resection.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status-post traumatic amputation of the 4th digit on the left hand at the level of the proximal third of the middle phalanx were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5155 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).

The appellant asserts entitlement to increased evaluation for the Veteran's left ring finger amputation.

The Veteran's left ring finger amputation is governed by and rated under Diagnostic Code 5155.  Under Diagnostic Code 5155, a rating of 10 percent is warranted for the amputation for the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2017).  A 20 percent rating is warranted for amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ring finger amputation more nearly approximates the level of disability contemplated by a 20 percent rating.  

The Veteran submitted evidence of complaints of callus formation that made wearing a ring impossible.  Evidence further suggests that he complained of phantom pain and pain of the residual finger.  See Letter from D. S., M.D., dated March 2011; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was provided with a VA examination in January 2011.  The examiner found that the Veteran had an enlarged distal end of the residual finger.  There was also a noted 2.5 cm distance between the end of the ring finger and the palm of the hand and decreased grip strength of the left hand as opposed to the right.  The examiner noted that the Veteran was right-hand dominant.  The examiner found that there was neither ankylosis nor deformities.  X-rays of the hand revealed that the left fourth digit was amputated at the fourth digit at the level of the proximal middle phalanx.  See 38 C.F.R. § 4.71a, Plate III (2017).  There were degenerative joint changes of the interphalangeal joints of the left hand, but the bones were normally mineralized.  The examiner opined that there were no effects of the amputation on usual daily activities.  A diagnosis of status-post traumatic amputation of the 4th digit at the level of the proximal one-third of the middle phalanx was noted. 

The Board has also considered a letter from the Veteran's treating medical provider, D. S., M.D., provided in March 2011.  In this letter, Dr. S. reported that the Veteran had "phantom limb" pain, numbness, tingling, and pain in the left fourth finger.  He stated that the Veteran was unable to grip appropriately.  Dr. S. opined that the Veteran's fourth finger phantom limb pain is as a result of his injury sustained while in service.  

VA and private treatment records are silent for any indication that the ring finger amputation was manifested by metacarpal resection or more than half of the bone removed.

Based upon the lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's left ring finger amputation more nearly approximates the level of severity contemplated by a 20 percent rating.  There is no medical evidence that the amputation involved removal of the metatarsal head.  The Board notes that the Veteran has complained of callus formation and pain in the area of his amputation, including "phantom pain."  Functionally, though, the January 2011 VA examiner specifically took this symptomatology into account and found that the fourth finger amputation had no effect on usual daily activities.  In light of this functional opinion, the medical evidence of record, and the Veteran's statements, the Board finds that the Veteran's overall disability picture, which specifically includes an amputation at the level of the proximal one-third of the middle phalanx, does not more nearly approximate the level of severity contemplated by a 20 percent rating, which directly contemplates additional loss of bone as a result of the service-connected amputation.  See 38 C.F.R. § 4.71a, Plate III (2017).  Therefore, an initial disability rating in excess of 10 percent is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran has not been found to have ankyloses of the joints of the hand or any finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2017).  

In evaluating the current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.44. 4.45 (2017).  The Veteran complained of pain and callus formation, which he is competent to report.  Jandreau, 492 F.3d 1372.  The January 2011 VA examiner noted evidence of pain and callus, but noted that the Veteran's pain did not limit his range of motion and that his amputation did not impact his usual daily activities.  38 C.F.R. §§ 4.40, 4.44. 4.45 (2017).  Thus, the Veteran's additional symptomatology was directly considered by the VA examiner in determining the current overall severity of his disability, and is accurately reflected by the currently assigned rating.  38 C.F.R. §§ 4.40, 4.44, 4.45, 4.59 (2017).  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's left ring finger amputation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart v. Mansfield, 21 Vet. App. 5050 (2007).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for status-post traumatic amputation of the 4th digit on the left hand at the level of the proximal third of the middle phalanx for substitution or accrued benefits purposes is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


